Appeal from a decision of the Unemployment In*770sur anee Appeal Board, filed March 7, 1996, which charged claimant with a recoverable overpayment of unemployment insurance benefits.
The Unemployment Insurance Appeal Board’s assessment of a $10,500 recoverable overpayment is supported by substantial evidence given an Administrative Law Judge’s prior decision finding claimant ineligible to receive unemployment insurance benefits because he was unavailable for work (see, Labor Law § 597 [4]). To the extent that claimant attempts to argue the merits of the prior decision finding him ineligible to receive benefits, we note that such issue is not properly before this Court inasmuch as the Board dismissed petitioner’s appeal from the Administrative Law Judge’s decision as untimely.
Cardona, P. J., Mikoll, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.